Farmer, J.
A common carrier has the right to retain freight until his freight charges are paid, and also charges paid by' him to preceding carriers for transportation of the goods, and a suit by the owner for the goods so retained, will be non-suited. C. C. 3246. Edwards on Bailments, Sec. 652.
2. Where cotton is shipped on a steamer during low watef “with privilege of reshipping or lightering,” and, in reshipping, it is put on the bank and rolled through the mud and damaged, the boat will be held liable for the pickery charges and the reduced price of the picked cotton. 8 A. 298; 12 An. 783; 18 An. 108.
3. The reduction in price of all the cotton from its sale being delayed by sending it to the pickery is also an element of recoverable damage in such a case. Edwards, 610, 674.
4. When several carriers complete a line of transportation and receive goods for one freight, on a through bill of lading, each carrier is liable for damages, each being the agent of all the others to accomplish and complete the carriage and delivery of the goods. 1 Woods, 186; Edwards, 579, 583, 671 and 613.
5. Where plaintiff sues for damage done to property which she claims to own, a special denial that she is the owner, by exception or in the answer, is necessary to put her on proof of ownership.
6. The Circuit Court may and will, ex proprio motu, order a rehearing whenever necessary to correct errors. 9 An. 182; 30 An. 417; 32 An. 363.